Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ALPINE CYCLICAL ADVANTAGE PROPERTY FUND A SERIES OF ALPINE EQUITY TRUST Supplement dated April 19, 2011 to the Prospectus and Statement of Additional Information dated March 1, 2011 IMPORTANT NOTICE REGARDING CHANGE TO PORTFOLIO MANAGEMENT TEAM Effective April 8, 2011, Stephen S. Kim is no longer an associate portfolio manager of the Alpine Cyclical Advantage Property Fund (the Fund). All references to Mr. Kim in the Funds prospectus and statement of additional information are hereby removed. Please retain this Supplement for future reference.
